                   Case 20-11218-MFW            Doc 29-1        Filed 05/24/20         Page 1 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re                                                              Chapter 11

The Hertz Corporation, et al.,1                                    Case No. 20-11218 (MFW)

                                                                   (Joint Administration Requested)
                                         Debtors.


    NOTICE OF (I) FILING OF BANKRUPTCY PETITIONS AND RELATED
 DOCUMENTS AND (II) AGENDA FOR TELEPHONIC HEARING ON FIRST DAY
MOTIONS SCHEDULED FOR MAY 27, 2020 AT 10:30 A.M. (PREVAILING EASTERN
  TIME), BEFORE THE HONORABLE MARY F. WALRATH, AT THE UNITED
    STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE2


                   ANY PARTY WISHING TO PARTICIPATE IN THE HEARING
                   MUST APPEAR THROUGH BOTH COURTCALL AND ZOOM.

                     TO APPEAR BY VIDEO CONFERENCE,
             PARTIES SHOULD USE THE FOLLOWING INFORMATION:
        JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1603460732
                  MEETING ID: 160 346 0732 PASSWORD: 145764

        PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE CONNECTED.
          COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

                               TO APPEAR TELEPHONICALLY,
                      PARTIES SHOULD CONTACT COURTCALL, LLC
                     AT 844-925-0626 TO REGISTER THEIR APPEARANCE.




1
          The last four digits of The Hertz Corporation’s tax identification number are 8568. The location of the
debtors’ service address is 8501 Williams Road, Estero, FL 33928. Due to the large number of debtors in these
chapter 11 cases, for which joint administration for procedural purposes has been requested, a complete list of the
debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of
such information may be obtained on the website of the debtors’ proposed claims and noticing agent at
https://restructuring.primeclerk.com/hertz.
2
          All motions and other pleadings referenced herein are available online at the following address:
https://restructuring.primeclerk.com/hertz.



RLF1 23444361v.1
                   Case 20-11218-MFW    Doc 29-1     Filed 05/24/20    Page 2 of 5




       PLEASE TAKE NOTICE that on May 22, 2020, the above-captioned debtors and debtors
in possession (collectively, the “Debtors”) filed the following voluntary petitions (collectively,
the “Petitions”) for relief under chapter 11 of title 11 of the United States Code, 11 U.S.C.
§§ 101-1532:

A.       Voluntary Petitions:

1.       The Hertz Corporation
2.       CMGC Canada Acquisition ULC
         A.      Amended Petition - filed on May 24, 2020
3.       Dollar Rent A Car, Inc.
4.       Dollar Thrifty Automotive Group Canada Inc.
         A.      Amended Petition - filed on May 24, 2020
5.       Dollar Thrifty Automotive Group, Inc.
6.       Donlen Corporation
7.       Donlen Fleet Leasing, Ltd.
8.       Donlen FSHCO Company
9.       Donlen Mobility Solutions, Inc.
10.      DTG Canada Corp.
         A.      Amended Petition - filed on May 24, 2020
11.      DTG Operations, Inc.
12.      DTG Supply, LLC
13.      Firefly Rent A Car LLC
14.      Hertz Aircraft, LLC
15.      Hertz Canada Limited
         A.      Amended Petition - filed on May 24, 2020
16.      Hertz Car Sales LLC
17.      Hertz Global Holdings, Inc.
18.      Hertz Global Services Corporation
19.      Hertz Local Edition Corp.
20.      Hertz Local Edition Transporting, Inc.
21.      Hertz System, Inc.
22.      Hertz Technologies, Inc.
23.      Hertz Transporting, Inc.
24.      Rental Car Group Company, LLC
25.      Rental Car Intermediate Holdings, LLC
26.      Smartz Vehicle Rental Corporation
27.      Thrifty Car Sales, Inc.
28.      Thrifty Rent-A-Car System, LLC
29.      Thrifty, LLC
30.      TRAC Asia Pacific, Inc.

       PLEASE TAKE FURTHER NOTICE that in addition to filing the Petitions, on May 24,
2020, the Debtors filed the following first day motions and related documents (collectively, the
“First Day Motions”):



                                                2
RLF1 23444361v.1
                   Case 20-11218-MFW     Doc 29-1     Filed 05/24/20    Page 3 of 5




B.       First Day Declaration:

1.       Declaration of Jamere Jackson in Support of Debtors’ Petitions and Requests for First
         Day Relief [Docket No. 28]

C.       First Day Motions:
2.       Debtors’ Motion for Entry of an Order Directing Joint Administration of the Chapter 11
         Cases [Docket No. 14]

3.       Debtors’ Application for Entry of an Order Appointing Prime Clerk LLC as Claims and
         Noticing Agent [Docket No. 15]

4.       Debtors’ Motion for Entry of Interim and Final Orders (a) Authorizing Debtors to (i) File
         a Consolidated Creditor Matrix, (ii) File a Consolidated List of 50 Largest Unsecured
         Creditors, (iii) Waive Requirements to File a List of, and Provide Notice to, All Equity
         Holders, (iv) Redact Certain Personal Identification Information for Individual Creditors,
         and (b) Granting Related Relief [Docket No. 16]

5.       Debtors’ Motion for Entry of an Order (i) Confirming, Restating, and Enforcing the
         Worldwide Automatic Stay, Anti-Discrimination Provisions, and Ipso Facto Protections
         of the Bankruptcy Code, (ii) Approving the Form and Manner of Notice, and
         (iii) Granting Related Relief [Docket No. 17]

6.       Debtors’ Motion for Entry of Interim and Final Orders (i) Approving the Debtors’
         Proposed Form of Adequate Assurance of Payment to Utility Providers, (ii) Establishing
         Procedures for Resolving Objections by Utility Providers, and (iii) Prohibiting Utility
         Providers from Altering, Refusing, or Discontinuing Utility Services [Docket No. 18]

7.       Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not
         Directing, the Debtors to (a) Continue Use of Their Existing Cash Management System,
         Bank Accounts, Checks and Business Forms, (b) Pay Related Prepetition Obligations,
         (c) Continue Performance of Intercompany Transactions, and (d) Continue Hedging
         Practices; (ii) Waiving the Section 345(b) Deposit and Investment Requirements; and
         (iii) Granting Related Relief [Docket No. 19]

8.       Debtors’ Motion for Entry of Interim and Final Orders (a) Authorizing, But Not
         Directing, the Debtors to: (i) Pay Prepetition Wages and Compensation; (ii) Continue
         Certain Employee Incentive and Expense Programs; (iii) Continue Certain Employee
         Benefit Programs; (b) Authorizing All Banks to Honor Prepetition Checks for Payment of
         Prepetition Employee Obligations; and (c) Granting Other Related Relief [Docket No.
         20]

9.       Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not
         Directing, the Debtors to Pay Certain Prepetition Taxes & Fees and (ii) Granting Related
         Relief [Docket No. 21]



                                                 3
RLF1 23444361v.1
                   Case 20-11218-MFW     Doc 29-1    Filed 05/24/20     Page 4 of 5




10.      Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not
         Directing, the Debtors to Pay Prepetition Claims of Foreign and Critical Vendors,
         (ii) Confirming Administrative Expense Priority Status for Outstanding Prepetition
         Purchase Orders, and (iii) Granting Related Relief Thereto [Docket No. 22]

11.      Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not
         Directing, the Debtors to Pay Prepetition Claims of Airport Authorities and (ii) Granting
         Related Relief Thereto [Docket No. 23]

12.      Debtors’ Motion for Entry of Interim and Final Orders (i) Authorizing, But Not
         Directing, the Debtors to (a) Maintain Their Existing Customer Programs and (b) Honor
         Certain Prepetition Customer Obligations, and (ii) Granting Related Relief Thereto
         [Docket No. 24]

13.      Debtors’ Motion for Entry of an Interim and Final Order (i) Authorizing, But Not
         Directing, the Debtors to Honor Prepetition Obligations to Non-Debtor Franchisees in the
         Ordinary Course and (ii) Granting Related Relief [Docket No. 25]

14.      Debtors’ Motion for Entry of Interim and Final Orders (a) Authorizing, But Not
         Directing, the Debtors to (i) Maintain Existing Insurance Policies and Pay All Insurance
         Obligations Arising Thereunder, (ii) Continue Insurance Premium Financing and
         (iii) Renew, Revise, Extend, Supplement, Change or Enter Into New Insurance Policies
         and Insurance Premium Financing Agreements and (b) Modifying Automatic Stay with
         Respect to Workers’ Compensation Programs [Docket No. 26]

15.      Debtors’ Motion for Entry of (i) Interim Order (a) Establishing Notice and Hearing
         Procedures for Trading in Equity Securities in the Debtors, and (b) Setting Record Date
         for Notice and Potential Sell-Down Procedures with Respect to Trading in Claims
         Against the Debtors; and (ii) Final Order (a) Establishing Notice and Hearing Procedures
         for Trading in Equity Securities in the Debtors, and (b) Setting Record Date for Notice
         and Potential Sell-Down Procedures and Establishing Procedures Applicable to Trading
         in Claims Against the Debtors Following the Occurrence of a Determination Date
         [Docket No. 27]

        PLEASE TAKE FURTHER NOTICE that a telephonic and video hearing with respect to
the First Day Motions is scheduled for May 27, 2020 at 10:30 a.m. (prevailing Eastern Time)
before The Honorable Mary F. Walrath, United States Bankruptcy Judge for the District of
Delaware (the “First Day Hearing”). Parties who wish to participate in the First Day Hearing
may do so by contacting CourtCall at 844-925-0626 AND by joining the Zoom hearing at
https://debuscourts.zoomgov.com/j/1603460732; meeting ID: 160 346 0732; password: 145764.

      PLEASE TAKE FURTHER NOTICE that objections, if any, to the First Day Motions
may be made at the First Day Hearing.




                                                 4
RLF1 23444361v.1
                   Case 20-11218-MFW   Doc 29-1     Filed 05/24/20    Page 5 of 5




Dated: May 24, 2020

/s/ Brett M. Haywood
RICHARDS, LAYTON & FINGER, P.A.                  WHITE & CASE LLP
Mark D. Collins (No. 2981)                       Thomas E. Lauria (pro hac vice pending)
John H. Knight (No. 3848)                        Matthew C. Brown (pro hac vice pending)
Brett M. Haywood (No. 6166)                      200 South Biscayne Boulevard, Suite 4900
Christopher M. De Lillo (No. 6355)               Miami, FL 33131
J. Zachary Noble (No. 6689)                      Telephone: (305) 371-2700
One Rodney Square                                tlauria@whitecase.com
920 N. King Street                               mbrown@whitecase.com
Wilmington, DE 19801
Telephone: (302) 651-7700                        J. Christopher Shore (pro hac vice pending)
Facsimile:    (302) 651-7701                     David M. Turetsky (pro hac vice pending)
Collins@rlf.com                                  1221 Avenue of the Americas
Knight@rlf.com                                   New York, NY 10020
Haywood@rlf.com                                  Telephone: (212) 819-8200
DeLillo@rlf.com                                  cshore@whitecase.com
Noble@rlf.com                                    david.turetsky@whitecase.com

—and—                                            Jason N. Zakia (pro hac vice pending)
                                                 111 South Wacker Drive
                                                 Chicago, IL 60606
                                                 Telephone: (312) 881-5400
                                                 jzakia@whitecase.com

                                                 Ronald K. Gorsich (pro hac vice pending)
                                                 Aaron Colodny (pro hac vice pending)
                                                 Andrew Mackintosh (pro hac vice pending)
                                                 Doah Kim (pro hac vice pending)
                                                 555 South Flower Street, Suite 2700
                                                 Los Angeles, CA 90071
                                                 Telephone: (213) 620-7700
                                                 rgorsich@whitecase.com
                                                 aaron.colodny@whitecase.com
                                                 amackintosh@whitecase.com
                                                 doah.kim@whitecase.com

                                                 Proposed Co-Counsel to the Debtors and
                                                 Debtors-in-Possession




                                             5
RLF1 23444361v.1
